Case: 12-50224       Document: 00512061282         Page: 1     Date Filed: 11/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 21, 2012
                                     No. 12-50224
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

KALUB DOYLE, JR.,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 6:95-CR-104-1


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Kalub Doyle, Jr., federal prisoner # 56795-079, seeks leave to proceed in
forma pauperis (IFP) on appeal from the district court’s ruling on his 18 U.S.C.
§ 3582(c)(2) motion seeking modification of his sentence for possession with the
intent to distribute 50 grams or more of crack cocaine. The district court granted
Doyle’s § 3582(c)(2) motion, reduced his total offense level by two levels pursuant
to Amendment 750 to the Sentencing Guidelines, and modified his sentence to
292 months of imprisonment. By moving to proceed IFP, Doyle is challenging

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50224     Document: 00512061282      Page: 2   Date Filed: 11/21/2012

                                  No. 12-50224

the district court’s certification decision that his appeal was not taken in good
faith because it is frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997).
      We review for abuse of discretion a district court’s decision whether to
reduce a sentence pursuant to 18 U.S.C. § 3582(c)(2). United States v. Evans,
587 F.3d 667, 672 (5th Cir. 2009).
      Doyle argues that in granting relief under § 3582(c)(2), the district court
erred in its determination of the base offense level. He asserts that under
Amendment 750, his base offense level should have been 32 and that the district
court sentenced him using a base offense level of 34. Thus, he contends that the
district court considered the incorrect guidelines range when imposing the 292-
month sentence and seeks remand for consideration of the appropriate range.
      The assertion by Doyle that the district court employed a base offense level
of 34 is incorrect. The district court calculated the guidelines range with a total
offense level of 34, which resulted from a base offense level of 32 plus the
addition of the two-level enhancement for possessing a firearm, and a Category
V criminal history score. Doyle’s 292-month sentence is within that range.
      Doyle has failed to show that he will raise a nonfrivolous issue on appeal.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, his IFP
motion is DENIED. Because the appeal is frivolous, it is DISMISSED. See 5TH
CIR. R. 42.2.




                                        2